 612325 NLRB No. 113DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Member Brame took no part in the consideration or dispositionof this case.2There is no contention that mechanics perform any driving dutiesperformed by the road drivers, or that they ever have been paid on
a mileage basis like the road drivers. The Employer states that there
are 56 pick up and delivery drivers (city drivers) and 38 road drivers
in the petitioned-for unit.Overnite Transportation Company and Wholesaleand Retail Food Distribution, Local 63, Inter-
national Brotherhood of Teamsters, AFLŒCIO,
Petitioner. Case 20ŒRCŒ17321April 10, 1998ORDER DENYING REVIEWBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, ANDHURTGENThe National Labor Relations Board has consideredthe Employer™s request for review of the Regional Di-
rector™s Decision and Direction of Election (pertinent
portions are attached). The request for review is denied
as it raises no substantial issues warranting review.1The only issue before the Board is whether the Re-gional Director correctly found that the petitioned-for
unit of pickup and delivery drivers, road drivers, dock
workers, OS&D clerks, yard jockeys, and building
maintenance employees is an appropriate unit, rejecting
the Employer™s contention that the unit must also in-
clude mechanics and the check bay attendant. In find-
ing the unit appropriate, the Regional Director found
that mechanics and the check bay attendant possess a
separate community of interest from the employees in
the petitioned-for unit. We find this case largely indis-
tinguishable from recent decisions involving this Em-
ployer that raised virtually the same issue, but which
the Regional Director did not discuss. See OverniteTransportation Co., 322 NLRB 347 (1996), motion forreconsideration denied 322 NLRB 723 (1996). In those
cases, the Board found a unit of drivers and dock-
workers, excluding mechanics, to be an appropriate
unit.In the instant case, the petitioned-for unit includes147 employees. The Employer would add approxi-
mately 14 mechanics and 1 check bay attendant. The
Regional Director found that the mechanics and the
check bay attendant: (1) are separately supervised; (2)
work in the ‚‚shop area which is physically separate
from™™ the area in which the dockworkers and drivers
work; and (3) are the only employees other than the
maintenance employee who are furnished uniforms at
the Employer™s expense. The Regional Director found
further that the mechanics are a ‚‚distinct group of
highly trained and skilled craftsmen™™ whose work re-
quires use of ‚‚substantial specific skills as well as spe-
cialized tools.™™ The mechanics receive periodic train-
ing on a regular basis. In addition, the mechanics and
check bay attendant punch a separate timeclock and
use separate lunch and bathroom facilities from those
used by drivers and dockworkers. All employees arehourly paid, except for the road drivers, who are paid
by mileage.The Employer argues in its request for review thatthere is evidence of pronounced and clear functional
integration between the mechanics and the employees
in the petitioned-for unit, i.e., that the mechanics repair
and maintain the vehicles driven by the drivers. The
Employer contends that this integration includes con-
tact between drivers and mechanics when mechanics
perform inspections, when drivers report vehicle con-
cerns to mechanics, and when breakdowns occur on
the road. Interaction also is alleged to occur between
mechanics and dockworkers when mechanics repair
and maintain fork lifts. We note, however, that this
type of integration and contact among mechanics, driv-
ers, and dockworkers has been present in other recent
cases involving the Employer. See, e.g., OverniteTransportation, 322 NLRB at 348Œ349.The Employer also argues in its request for reviewthat mechanics perform common duties with drivers,
citing evidence of driving by mechanics. But most of
the driving cited by the Employer is not the type of
driving performed by the drivers in the unit. Rather, it
is driving performed in connection with the emergency
repair of vehicles. In the prior Overnite cases, suchdriving was deemed insufficient to require inclusion of
the mechanics. See Overnite Transportation, 322NLRB at 347; 322 NLRB at 726.The Employer notes evidence that one mechanicdrives a city vehicle an average of 3 hours per day, 4
days per week, and that in the 3 months preceding the
hearing, this mechanic performed driving duties 12
times while he was scheduled to perform mechanic du-
ties. We find that this evidence of common duties be-
tween mechanics and drivers is insubstantial. We note
first that the Employer does not clearly indicate wheth-
er such driving is the same type of driving performed
by the pickup and delivery drivers. In any event, this
evidence indicates that, at most, only 1 of 14 mechan-
ics performs driving duties that may be similar to the
driving duties of drivers included in the unit.2Therealso is no contention that any of the drivers perform
mechanics™ duties on a regular basis.The Employer also points out that four mechanicspossess commercial driver™s licenses (CDLs). The Em-
ployer contends that possession of a CDL demonstrates
that mechanics are ‚‚expected™™ to perform driving du-
ties. But mechanics are not compelled to obtain such
a license. Possession of a CDL is optional; indeed, the
Employer acknowledges that it offers mechanics an ad-
ditional 5 cents per hour extra as an ‚‚inducement™™ to
obtain a CDL. Most of the Employer™s mechanics (10
of 14) do not possess a CDL.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00612Fmt 0610Sfmt 0610D:\NLRB\325.077APPS10PsN: APPS10
 613OVERNITE TRANSPORTATION CO.3The Regional Director found that the current attendant works the‚‚graveyard™™ shift and is responsible for checking vehicles (fuel, oil,
brakes, lights, and safety elements of trailer) when the drivers arrive
at the terminal. In prior unpublished Overnite cases, the Board hasexcluded employees performing similar functions along with the me-
chanics. See Overnite Transportation Co., Case 9ŒRCŒ15254 (1995).4We also note that the Acting Regional Director included the me-chanic in the unit, in part, because he would otherwise be the only
unrepresented employee at the location. 311 NLRB at 732.5For the reasons discussed in Overnite Transportation, 322NLRB at 725Œ726, contrary to our dissenting colleague, we reject
the Employer™s argument that the Regional Director™s decision vio-
lates Sec. 9(c)(5) of the Act.6The dissent presumes that the Employer™s facilities are ‚‚iden-tical™™ but that is not necessarily true as even the Employer has ar-
gued for different units at different facilities. Overnite Transpor-tation Co., 322 NLRB at 725.7The dissent™s contention that we ‚‚do not try to distinguish™™ priorcases is misplaced. The Board and the Regional Directors have
found in each of these cases that a community-of-interest analysis
supports the petitioned-for units. That is what the Act requires and
that is what these cases have done.The Employer contends that there is no significantdifference between the skill level of mechanics and the
skill level of dockworkers, OS&D clerks or yard jock-
eys. The Employer explains that while the mechanics
have some special training, they are not required to
have any special certification. In the prior Overnitecases, however, exclusion of mechanics was not based
on mechanics having a special certification. The me-
chanics there, as here, had special skills and training
to repair the Employer™s vehicles. See Overnite Trans-portation, 322 NLRB at 726. Although the singlecheck bay attendant does not possess these special
skills, it appears that the employee in this classification
assists the mechanics in their duties much like a me-
chanic™s helper. Indeed, even the Employer character-
izes the primary duty of the shop bay attendant and
mechanicsŠservice and maintenanceŠto be the
same.3The Employer relies on Courier Dispatch Group,311 NLRB 728 (1993), and contends that the Board
there affirmed the Acting Regional Director™s inclusion
of a mechanic in a driver unit. The Employer is incor-
rect. The Board did not affirm that aspect of CourierDispatch because no request for review of that findingwas filed with the Board. 311 NLRB at 719 fn. 1.4Inaddition, the Employer makes this argument despite
the Board™s recent unpublished Order denying review
in Overnite Transportation Co., Case 9ŒRCŒ16833(June 30, 1997). In that case, we specifically rejected
the Employer™s reliance on Courier Dispatch for theidentical reason. In the Order Denying Review, the
Board specifically noted that in Courier Dispatch, theonly issue for which review was sought was the Acting
Regional Director™s finding that the single-facility pre-
sumption had not been rebutted. Hence, as in that case,
we find that the Acting Regional Director™s finding in
Courier Dispatch is of no precedential value in thisproceeding. Rather, for the reasons outlined above and
set forth in Overnite Transportation, 322 NLRB 347and 322 NLRB 723, we deny the Employer™s request
for review.5The dissent contends that where, as here, a unionpetitions or desires two ‚‚inconsistent™™ units in two
‚‚identical™™ facilities, and the Board grants them both,an issue arises as to whether, under Section 9(c)(5), theBoard has given controlling weight to the factor of‚‚extent of organization.™™ In Overnite TransportationCo., 322 NLRB 723, the Board answered in great de-tail a similar argument and we will not repeat that en-
tire response here. But the short answer to our col-
league™s version of this argument is that the units
found appropriate are consistent with Section 9(b) of
the Act and not inconsistent with Section 9(c)(5).Section 9(b) clearly permits the Board to find morethan one unit appropriate, including units for which
there is an overlapping community of interest (e.g.,
‚‚Employer,™™ ‚‚craft,™™ ‚‚plant,™™ or ‚‚sub-divisions
thereof™™). Overnite Transportation, 322 at 723; seeNLRB v. Lake County Assn. for Retarded, 156 LRRM2891, 2895 (7th Cir. 1997) (‚‚The same company mayinclude several or even many communities of inter-
est.™™) In addition, Section 9(b) does not prohibit the
Board from finding different units appropriate at dif-
ferent locations of the same employer. To the extent
that different units may be characterized as ‚‚inconsist-
ent™™Šwhich they are notŠit is an inconsistency Con-
gress clearly permitted. Although our colleague is
‚‚bothered™™ by ‚‚opposite™™ results at different loca-
tions6of the Employer, he ignores the law and factsthat support each particular unit finding.That the units found appropriate at more than onelocation of the Employer also are the ones petitioned-
for, or desired by the union, does not ipso facto mean
that their appropriateness is based solely on that factor
and in violation of Section 9(c)(5). Rather, each is a
unit that the Board historically has found to be an ap-
propriate unit. In addition, each is a unit in which the
employees share a community of interest.7As articu-lated in Overnite Transportation Co., 322 NLRB 347(1996), the law and the facts of each case, without
consideration of the petitioners™ extent of organization,
support the units found appropriate.The dissent suggests that Section 9(c)(5) was in-tended to preclude the Board from finding a unit to be
appropriate if it has previously found, at another loca-
tion of the employer, that a differently configured unit
is appropriate. This interpretation has no support in the
legislative history of that section. As the Supreme
Court stated in NLRB v. Metropolitan Life InsuranceCo., 380 U.S. 438, 441Œ442 (1965), Congress enactedSection 9(c)(5) to overrule Board decisions where the
unit determined to be appropriate could only be sup-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00613Fmt 0610Sfmt 0610D:\NLRB\325.077APPS10PsN: APPS10
 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8See, e.g., Senator Taft™s statement that the purpose of the sectionis to discourage the Board from finding units appropriate that are
‚‚only a fragment of what would ordinarily be deemed appropriate,
simply on the extent of organization theory.™™ 2 Leg. Hist. 1535,
1542 (LMRA 1947), cited in NLRB v. Metropolitan Life Insurance,380 U.S. at 442 fn. 3.9Besides, ‚‚A factor may be entitled to weight although not con-trolling. By definition, such a factor in a close case may be deter-minative; otherwise the factor is deprived of all significance.™™ TexasPipe Line Co. v. NLRB, 296 F.2d 208, 213 (5th Cir. 1961).1See Cases 26ŒRCŒ7703 and 26ŒRCŒ7831, cited in Overnite, 322NLRB 723.ported on the basis of the extent of organization.8There is no indication that the purpose of the sectionhad anything whatsoever to do with ensuring uniform-
ity in the units found to be appropriate at different lo-
cations of the same employer.The dissent™s position also fails to give due regardto the statutory scheme for representation petitions and
ignores the Board™s Rules and Regulations. As a result,
it misconstrues the import of Section 9(c)(5)™s admoni-
tion that ‚‚the extent to which employees have orga-
nized shall not be controlling.™™Section 9(c)(1) requires the Board to provide for ahearing when a union files a petition alleging that a
substantial number of employees wish to be rep-
resented for collective bargaining, and Section 9(b)
provides that the Board ‚‚shall decide in each case™™
the appropriate unit. This statutory scheme does not
contemplate a union filing only a bare petition for an
election, but rather requires a union to file a petition
to represent a particular group or unit of employees.
This statutory scheme is implemented by the Board™s
Rules and Regulations, Section 102.61(a) of which
provides that the ‚‚Contents of a petition for initial cer-
tification™™ filed by a union ‚‚shall contain ... (4) A

description of the bargaining unit which the petitionerclaims to be appropriate.™™Faced with a petition duly filed pursuant to the Actand in accord with the Board™s Rules and Regulations,
the Board must decide at the outset whether the peti-
tioned-for unit is or is not appropriate. The Board de-
termines these matters on well-established community
of interest grounds. That is all the Board (and the Re-
gional Directors) have done here and in previous cases.A union™s petition, which must according to the stat-utory scheme and the Board™s Rules & Regulations be
for a particular unit, necessarily drives the Board™s unit
determination. In that respect ‚‚a petitioner™s desires as
to the unit is always a relevant consideration.™™ MarksOxygen Co. of Atlanta, 147 NLRB 228, 230 (1964). Itis in that respect that a union™s petition reflects the ex-
tent of its organization, and it is in that respect, and
that respect only, that the Board™s and the Regional
Directors™ unit determinations involving the Employer
reflect the extent of organization. Thus, our decisions
reflect only the extent to which the statutory scheme
requires the local petitioning unions to designate the
petitioned-for units. That is a far cry from giving any
weight,9let alone controlling weight, to the unions™extent of organization.Our decision draws substantial support from the re-cent decision in Ritz-Carlton Hotel Co. v. NLRB, 123F.3d 760 (3d. Cir. 1997). Although the court held that
the Hotel, by failing to seek review, waived its objec-
tion to the unit determination, the court went out of the
way to end its decision with the following footnote:Although we decline to pass on the merits of theHotel™s objections, we note that the Hotel™s chal-
lenge is limited to the claim that the Regional Di-
rector™s Engineering Department determination
was inconsistent with an all-employee unit deter-mination made four years earlier and that this
purported inconsistency thereby raises a stronginference that the Regional Director based his de-
cision on the extent of employee organization in
violation of [9(c)5)]. However, it is not nec-essarily inconsistent to recognize that there maybe two appropriate bargaining units, especially
where, as here, the Regional Director articulated
substantial reasons for its determination which
were based on legitimate criteria .... a 
processthat dispels any appearance of arbitrariness or reli-
ance on impermissible factors. [Emphasis added;
citations omitted.]The court™s footnote serves as a summary of our deci-sion in this case. Thus, we conclude, as the Board con-
cluded in Overnite Transportation Co., 322 NLRB at726, ‚‚As the unit sought by the Petitioner in the in-
stant case constitutes an appropriate unit, the Board
has not acted inconsistently with prior cases involving
the Employer or contrary to Section 9(c)(5).™™MEMBERHURTGEN, dissenting.I would grant review. In particular, I am concernedby the apparent willingness to exclude mechanics in a
driver unit, or to include them, based controllingly on
the desires of the petitioning union. In my view, that
legal position may well run afoul of Section 9(c)(5).
That provision states:In determining whether a unit is appropriate forthe purposes specified in subsection (b) [of this
section] the extent to which the employees have
organized shall not be controlling.In the instant case, the Union sought to exclude me-chanics from a unit of drivers. The Employer sought
to include the mechanics. My colleagues agree with
the Union. However, in other cases involving the same
Employer, the Board includes the mechanics in the
driver unit, because the Union sought such inclusion.1VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00614Fmt 0610Sfmt 0610D:\NLRB\325.077APPS10PsN: APPS10
 615OVERNITE TRANSPORTATION CO.2Overnite at 725.3NLRB v. Metropolitan Life Insurance Co., 380 U.S. 430, 442.4American Hospital Assn. v. NLRB, 499 U.S. 606, 610.5See NLRB v. Lundy Packing, 68 F.3d 1577 (4th Cir. 1995). InAmerican Hospital Assn., supra, the Court was not faced with theproblem presented by Sec. 9(c)(5).6Thus if, as in Ritz-Carlton, 123 F.3d 760, there are factual dif-ferences between two facilities, different units can be appropriate.7My colleagues apparently believe that the legislative history doesnot support the Supreme Court™s quoted language. I am content to
rely upon the Court as the ultimate arbiter of legislative history.My colleagues do not try to factually distinguishthese cases. Rather, they simply declare that there was
a different ‚‚community of interest™™ in each case.
However, this declaration cannot alter the fundamental
point that the cases are factually the same. The concept
of ‚‚community of interest™™ is an ultimate conclusion
based on the particular facts of a case. Where, as here,
the facts of two cases are the same, one would think
that the ‚‚community of interest™™ conclusion would
also be the same. If the conclusions are different, and
if ‚‚extent of organization™™ is the sole difference in the
cases, it may fairly be inferred that ‚‚extent of organi-
zation™™ was the controlling factor in determining
‚‚community of interest™™ and appropriateness of unit.My colleagues believe that different results can bereached ‚‚in the same factual setting.™™2In my view, itis impermissible to reach inconsistent results based
upon the desires of the petitioning union. Obviously, a
union™s desire to include or exclude a group of em-
ployees will reflect the extent to which it has suc-
ceeded in organizing that group. Thus, the proscription
of Section 9(c)(5) is directly implicated.I recognize that ‚‚extent of organization™™ can be afactor considered by the Board.3I also recognize thatthere are other factors, cited by my colleagues, which
militate in favor of exclusion in this case. However,
what bothers me is that the Board would reach the op-
posite result, in an identical case, simply because the
Union desires that opposite result. In these cir-
cumstances, I fear that the Union™s position is more
than a factor; it has become the controlling factor, i.e.,
the factor that yields a different result.I also recognize that a union need only petition foran appropriate unit.4Thus, if a union petitions for anappropriate unit, and the employer contends that a dif-
ferent unit is more appropriate, the union™s petition
will be granted. However, where a union petitions for
two inconsistent units in two identical facilities, and
the Board grants them both, I fear that the concept of
‚‚an appropriate unit™™ runs headlong into the express
statutory language of Section 9(c)(5).5Phrased dif-ferently, the issue in this case is not an appropriate
unit vs. a more appropriate unit. Rather, it is whether,
in determining an appropriate unit, the Board has given
controlling weight to the factor of ‚‚extent of organiza-
tion.™™My colleagues suggest that my position would pro-hibit different units at different locations of the same
employer. My colleagues are incorrect. I do not insist
on uniformity of units at different locations of thesame employer. If the two locations are structured dif-ferently, it would be altogether proper to find different
units at different locations.6However, if the two loca-tions are structured identically, I would find it trouble-
some to find different units based on the desires of the
petitioning union.My colleagues also contend that I have ignored thelegislative intent of Section 9(c)(5). In this regard, they
point to remarks of Senator Taft. I, on the other hand,
have relied upon the Supreme Court™s comprehensive
and definitive statement of the legislative intent of Sec-
tion 9(c)(5). Relying on legislative history, the Court
said that ‚‚extent of organization™™ can be ‚‚one fac-
tor,™™ but it cannot be the ‚‚controlling factor.™™ See
NLRB v. Metropolitan Life, supra.7The majority asserts that the phrase ‚‚extent of orga-nization,™™ as used by the Board, means only that a
union must set forth, in its petition, the unit in which
it seeks an election. Concededly, a union must set forth
the unit that it seeks, and ‚‚extent of organization™™
may well influence that choice. But it is the Board that
must decide whether that unit is appropriate, and ‚‚ex-
tent of organization™™ cannot be the controlling factor
in that decision.For all of the foregoing reasons, I am concerned thatthe Board™s results and rationale contravene Section
9(c)(5). Accordingly, I would grant review.APPENDIXDECISION AND DIRECTION OF ELECTION....4/ Petitioner seeks a unit of all full-time and regular part-time pickup and delivery drivers, road drivers, dockworkers,
OS&D clerks, yard jockeys and building maintenance em-
ployees employed by the Employer at its Commerce facility;
excluding all other employees, mechanics, sales employees,
check bay attendants, office clerical employees, guards and
supervisors as defined in the Act. Petitioner does not seek to
represent the Employer™s mechanics and the single check bay
attendant. The Employer contends, contrary to the Petitioner,
that the unit sought by the Petitioner is not appropriate for
the purposes of collective bargaining because it does not in-
clude the mechanics and the check bay attendant. As of the
hearing there were about 147 employees employed in the
unit sought by the Petitioner. The Employer also employed
about 14 mechanics.As of the hearing Steven Hill was the Service Center man-ager for the Employer™s Commerce facility. He was respon-
sible for the overall operation of the facility and was in over-
all charge of all the employees employed there. Edwin
Requena, the Employer™s Shop Supervisor, was responsible,
as of the hearing, for the immediate supervision of the Em-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00615Fmt 0610Sfmt 0610D:\NLRB\325.077APPS10PsN: APPS10
 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployer™s mechanics and check bay attendant. He did not su-pervise any of the other employees at the Employer™s facil-
ity. Requena reported directly to Hill and to Shane
Molenarie, the Employer™s Area Fleet Services Manager. The
termination of any employee employed at the Employer™s fa-
cility requires the approval of Hill.The Shop Supervisor is responsible for overseeing thefunctioning of the shops at the Employer™s facility with re-
spect to the service and repair of the Employer™s vehicles.
He directs the work of the mechanics and the check bay at-
tendant and assigns work to them. He grants time off to the
shop employees. He is also responsible for preparing daily
reports on the operation of the shops. The record shows that
Requena has interviewed applicants for employment but the
record does not establish whether he can effectively rec-
ommend the hiring of employees.He has not taken any disciplinary actions as Shop Super-visor and the record does not establish whether he has any
authority to discipline employees or to effectively rec-
ommend such action. The record also does not establish
whether Requena has the authority to reward, transfer, lay
off, recall, promote, or reward the shop employees or to ad-
just their grievances or to effectively recommend such action.
The parties did not state at the hearing their positions as to
whether Requena is a statutory supervisor. However, based
on his authority to responsibly direct the work of the shop
employees and to assign work to them it is clear that
Requena is a supervisor within the meaning of Section 2(11)
of the Act.The Employer™s drivers and dockworkers work out theEmployer™s terminal which is located in a single building.
The shop is located in a separate enclosure which is con-
nected to the dock of the terminal building. The Employer™s
mechanics and check bay attendant work in the shop. They
punch the timeclock there. The drivers and dockworkers use
separate timeclocks located in the terminal building. There is
a restroom and a breakroom located in the shop which are
used almost exclusively by the mechanics and the check bay
attendant. There is another restroom and another breakroom
in the terminal building which are used by the drivers and
dockworkers.The Employer™s mechanics are paid an hourly wage. Thedockworkers and city drivers also receive an hourly wage
while the road drivers are compensated according to their
mileage. All of the Employer™s hourly employees receive the
same fringe benefits. The personnel office at the Employer™s
facility is responsible for administering the benefit programs
for all the employees at the facility. All of the employees at
the facility are subject to the same personnel policies which
are set forth in an employee handbook.The Employer™s mechanics are responsible for the servic-ing and repair of the Employer™s vehicles. They receive spe-
cial training to enable them to perform these functions more
effectively. They also attend safety classes at which attend-
ance is limited to mechanics. The Employer provides bar-
becues for the mechanics which may sometimes be attended
by other employees. Moreover, the mechanics and the check
bay attendant are furnished uniforms at the expense of theEmployer. The maintenance man is the only other employeewho is furnished a uniform at the expense of the Employer.The mechanics have some contacts with the Employer™sdrivers during the course of their work. A driver may accom-
pany his vehicle into the shop when it is repaired and may
discuss the mechanical problems which he is experiencing
with a mechanic. A driver may wait in the shop while his
vehicle is being repaired. Furthermore, a mechanic may
sometimes unload freight from a trailer in order to make it
possible for the mechanic to perform the necessary repairs.
Such an unloading last occurred about two months prior to
the hearing.The Employer™s check bay attendant works on the grave-yard shift and is responsible for checking the vehicles which
arrive at the terminal. He fuels the vehicles, checks the oil,
checks and adjusts the brakes, and checks the lights, brakes,
and safety elements of the trailers. The check bay is located
directly adjacent to the shop area where the mechanics work.In order to determine that the unit sought by the Petitioneris appropriate for the purposes of collective bargaining it is
necessary that such unit be an appropriate one. It is not nec-
essary that such unit constitute the only appropriate unit or
that it constitute the most appropriate unit. Taylor Bros. Inc.,230 NLRB 861, 869 (1977). The exclusion of the mechanics
and the check attendant from the unit sought by the Peti-
tioner requires a showing that they possess a separate com-
munity of interest from the other employees employed at the
Employer™s terminal. Pacemaker Mobile Homes, 194 NLRB742, 743 (1971).The record establishes that the mechanics are together withthe check bay attendant subject to separate immediate super-
vision from the other employees employed at the Employer™s
facility. The mechanics and the check bay attendant work in
the shop area which is physically separate from the remain-
der of the Employer™s terminal. These employees have sepa-
rate breakroom and restroom facilities available to them.
They are the only employees other than the maintenance men
to whom the Employer furnishes uniforms at its expense.
Furthermore, the record shows that the Employer™s mechan-
ics are a distinct group of highly trained and skilled crafts-
men who are primarily engaged in the performance of tasks
which are different from the work performed by the other
terminal employees and require the use of substantial specific
skills as well as specialized tools. Moreover, the mechanics
receive periodic training on a regular basis. Accordingly, it
is concluded that the mechanics possess a separate commu-
nity of interest from the employees in the unit sought by the
Petitioner and may properly be excluded from the unit.
Dodge City of Wauwatosa, 289 NLRB 459, 460 (1986).The record also establishes that the check bay attendantpossesses a separate community of interest from the employ-
ees in the unit sought by the Petitioner. He works under the
same separate immediate supervision as the mechanics.
Moreover, his work station is in a physically separate area
from the unit employees and he, like the mechanics, wears
a uniform which is provided at the expense of the Employer.
Moreover, the duties performed by the attendant are distinct
from those performed by the unit employees.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00616Fmt 0610Sfmt 0610D:\NLRB\325.077APPS10PsN: APPS10
